DETAILED ACTION

The following is a Final office action in response to the Amendments filed on February 11, 2022.

Claims 1, 3-11, 13-24, and 26 have been amended.
Claims 13, 26-30 have been cancelled.
Claims 1-12, 14-25 are pending.

Response to Arguments
 

35 U.S.C. 102 Rejections
	Applicant’s arguments filed in the communications on 02/11/2022 have been fully considered but are not persuasive. In remarks applicant argued in substance that the cited reference doesn’t teach a reporting policy specifying how the one or more local nodes to transmit the predictions. Applicant also argued that Mermoud doesn’t teach “determining weight parameters associated with the local nodes based on the received predictions and previously received predictions”.
	Examiner response 
	Examiner respectfully disagree and would like to point to paragraph [0055] of the mermoud reference which teaches active learning which a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. Mermoud in the same paragraph also teaches determining the measurement to make, according to a score (e.g., a weighted score) indicating an “optimality” of the input data point. Mermoud in paragraph [0056] also teaches a predictive model used for estimating delay of any link based on a set of characteristic network properties and that the predictive model can be trained by adjusting its own estimates such that it matches the measured delays (emphasis added).

2) Applicant also argued that the cited reference doesn’t teach “the adjusting of the respective local reporting policy comprises transmitting the respective reporting policy to the one or more local nodes to which the respective reporting policy is intended”
	Examiner response
	Mermoud in paragraph [0043] teaches A DAO message includes prefix information to identify destinations, a capability to record routes in support of source routing, and information to determine the freshness of a particular advertisement.  Mermoud also teaches “upward” or “up” paths are routes that lead in the direction from leaf nodes towards DAG roots, e.g., following the orientation of the edges within the DAG. 

3) Applicant further argued regarding claim 3 that the Mermoud reference doesn’t teach “determining a global model for predicting one or more metrics associated with the communication network based on predictions received from local nodes and the determined weight parameters”
	Examiner response
	Examiner again would like to point to paragraph [0055] which teaches active learning which a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. Mermoud in the same paragraph also teaches determining the measurement to make, according to a score (e.g., a weighted score) indicating an “optimality” of the input data point. Mermoud in paragraph [0056] also teaches a predictive model used for estimating delay of any link based on a set of characteristic network properties and that the predictive model can be trained by adjusting its own estimates such that it matches the measured delays.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, and 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mermoud et al. (USPGPub 2015/0332165). 

As per claim 1, Mermoud teaches a method performed by a master node operable in a communication network for predicting one or more metrics associated with the communication network (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the method comprising: 
 receiving prediction(s) based on training data from local nodes in the communication network (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample) 
 determining weight parameter(s) associated with the local nodes based on the received prediction(s) and previously received prediction(s) (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information) and
 adjusting a respective local reporting policy specifying how one or more of the local nodes are to transmit the predictions to the master node the adjusting being based on the determined weight parameter(s) (Mermoud, see paragraph [0056], in an LM-based approach for inferring the end-to-end delay of arbitrary paths in a network, a regression model (e.g., predictive model) may be used for estimating the delay of any link in the network based on a set of characteristic network properties. In turn, the regression model can be trained by adjusting its own estimates such that it matches the measured delays. Here, x may represent a vector of input data, generally indicating the state of the network at a given time t, and y may represent a target value, or in this case, the delay measurement Also see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).

As per claim 2, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises transmitting the respective reporting policy to the one or more of the local nodes to which the respective reporting policy is intended (Mermoud, see paragraph [0071], of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 3, Mermoud teaches the method according to claim 1 or 2, further comprising determining a global model for predicting the one or more metrics associated with the communication network based on the prediction(s) received from the local nodes and the determined weight parameter(s) (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information).

As per claim 4, Mermoud teaches the method according to claim 1, further comprising requesting a first set of predictions based on the training data from the local nodes in the communication network. (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data)).

As per claim 5, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises deactivating a local node having a determined weight parameter not meeting a first threshold, thereby causing the deactivated local node to stop sending predictions to the master node. (Mermoud, see paragraph [0070], countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520. For example, in the case that the predictions are divergent, the incremental version 710 at the edge may be reset in order to account for a convergence problem and to adjust the forgetting rate).

As per claim 6, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises activating a previously deactivated node, thereby causing the activated local node to start sending predictions to the master node. (Mermoud, see paragraph [0071], a parameter (e.g., forgetting rate) of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 7, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises changing a frequency with which a local node sends predictions to the master node depending on the determined weight parameter(s) of the activated local node (Mermoud, see paragraph [0067], outcomes of the batch version 610 of the machine learning model and the incremental version 710 of the machine learning model are exchanged, and the batch version 610 and the incremental version 710 of the machine learning model can be cross-validated against each other. By doing so, the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model).

As per claim 8, Mermoud teaches the method according to claim 1, wherein the adjusting of the respective local reporting policy comprises changing the frequency with which a local node sends predictions to the master node depending on (i) prediction accuracy of the prediction(s) received from the local nodes, and/or (ii) the determined weight parameter(s). (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data).).

As per claim 9, 
		[Rejection rational for claim 6 is applicable]. 

As per claim 10, Mermoud teaches a method performed by a local node operable in a communication network for predicting one or more metrics associated with the communication network, (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the method comprising:
 receiving a local reporting policy from a master node in the communication network, the local reporting policy informing the local node of how to send a prediction to the master node, wherein, based on the received local reporting policy from the master node, (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample)  the method comprises: 
 building a local model based on locally available data, (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information)
 performing a prediction based on the local model, and transmitting the prediction to the master node in accordance with the received local reporting policy. (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).
As per claim 11, Mermoud teaches the method according to claim 10, wherein the received reporting policy comprises information instructing the local node to activate transmiting predictions, deactivate transmitting predictions or changing the frequency with which the local node transmits predictions to the master node (Mermoud, see paragraph [0071], a parameter (e.g., forgetting rate) of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 12, Mermoud teaches the method according to claim 10 , further comprising, determining an accuracy of a made prediction, and determining a weight parameter based on the determined accuracy. (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data)).

As per claim 14, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 15, Mermoud teaches the master node according to claim 14, wherein the adjusting of the respective local reporting policy includes transmitting the respective local reporting policy to the one or more of the local nodes to which the respective reporting policy is intended. (Mermoud, see paragraph [0071], of the incremental version 710 of the machine learning model may be automatically adjusted, such that the incremental version 710 of the machine learning model is able to adapt to perturbations in network behavior at the edge device).

As per claim 16, Mermoud teaches the master node according to claim 1, further being configured for determining a global model for predicting the one or more metrics associated with the communication network based on the prediction(s) received from the local nodes and the determined weight parameter(s). (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information).

As per claim 17, Mermoud teaches the master node according to claim 14, further being configured for requesting a first set of predictions based on the training data from the local nodes in the communication network. (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data)). 

As per claim 18, Mermoud teaches the master node according to claim 14, wherein adjusting of the respective local reporting policy includes deactivating a local node having a determined weight parameter not meeting a first threshold, causing the deactivated local node to stop sending predictions to the master node. (Mermoud, see paragraph [0070], countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520. For example, in the case that the predictions are divergent, the incremental version 710 at the edge may be reset in order to account for a convergence problem and to adjust the forgetting rate).

As per claim 19.
		[Rejection rational for claim 6 is applicable].

As per claim 20, Mermoud teaches the master node according to claim 14, wherein the adjusting of the respective local reporting policy includes changing a frequency with which a local node sends the predictions to the master node depending on the determined weight parameter(s) of the local node. (Mermoud, see paragraph [0070], When comparing the outcomes of the batch version 610 of the machine learning model to the outcomes of the incremental version 710 of the machine learning model, countermeasures may be taken should the predictions diverge in a statistically significant manner, whereby a threshold amount of divergence may be defined by the centralized controller device 510 and/or the edge devices 520).

As per claim 21, Mermoud teaches the master node according to claim 14, wherein adjusting of the respective local reporting policy includes changing a frequency with which a local node sends predictions to the master node depending on (i) a prediction accuracy of the  prediction(s) received from the local nodes, and/or (ii) the determined weight parameter(s). (Mermoud, see paragraph [0067], the reliability and accuracy of predictions made by the machine learning model may be ensured, whereby a countermeasure can be performed should an outcome of the batch version 610 of the machine learning model substantially diverge from the outcomes of the incremental version 710 of the machine learning model (using the same data).).

As per claim 22, 
		[Rejection rational for claim 6 is applicable].

As per claim 23, Mermoud teaches a local node operable in a communication network for predicting one or more metrics associated with communication network, (Mermoud, see paragraph [0060], The machine learning model may be used for predicting one or more network metrics, including, but not limited to, delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, maximum transmission unit (MTU), and the like. An example machine learning model includes a variational Bayesian least squares (VBLS) regression model, which is a type of algorithm currently deployed in IoT networks) the local node that includes a communication unit and a processor being configured for: 
 receiving a local reporting policy from a master node in the communication network, the local reporting policy informing the local node of how to send a prediction to the master node, wherein, based on the received local reporting policy from the master node, (Mermoud, see paragraph [0065], the initialized incremental version 710 of the machine learning model can be pushed from the centralized controller 510 to the edge device 520 and proceed to be trained using incoming data at the edge device. The incremental version 710 may be trained utilizing stream-based active learning techniques, as further described above, whereby the incremental model is fed by every incoming data sample) the local node is further configured for: 
 building a local model based on locally available data (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information)
 performing a prediction based on the local model, and  transmitting the prediction to the master node in accordance with the received local reporting policy. ) (Mermoud, see paragraph [0055], active learning is a specific area of machine learning in which an algorithm is able to interactively query the information source to obtain a desired output (e.g., delay, link utilization, hop count, path speed, packet loss, path reliability, path bandwidth, throughput, load, MTU, and the like) for a new data point. The LM should be able to determine the measurement to make, according to a score (e.g., a weighted score) indicating an "optimality" of the input data point. This score may be computed only with input data information).

As per claim 24, 
		[Rejection rational for claim 6 and 7 is applicable].

As per claim 25, 
		[Rejection rational for claim 4 is applicable]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449